DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0027], reference numbers 120 and 130 are mentioned, but fail to appear in the Drawings.
In paragraph [0029], reference number 192 is mentioned, but fails to appear int eh Drawings.
In paragraph [0031], reference numbers 220 and 230 are mentioned, but fail to appear in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 2, reference number 158 is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Huang et al. (US 2014/0268519).
In terms of claim 1, Huang teaches a protective cover for electronic music equipment (i.e. music player, see paragraph [0006]), wherein the electronic music equipment comprises controls and a surface profile, wherein the cover comprises a surface profile, and wherein the surface profile of the cover corresponds precisely with the surface profile of the electronic music equipment (see Abstract and paragraphs [0022], [0024], [0033], [0121] and [0122]).
As for claim 2, Huang et al. teaches the cover allowing full functionality of the electronic music equipment (see references cited above and paragraph [0112]).
As for claim 3, Huang teaches the cover being water resistant (see Abstract and paragraphs [0011], [0022] and [0118]).
As for claim 4, Huang et al. teaches the cover as removable (see references cited above and paragraphs [0129], [0130] and [0144]).
As for claim 5, Huang et al. teaches the cover having flexible elements (see paragraphs [0013], [0017] and [0022]).
As for claim 6, Huang et al. teaches the cover comprising transparent elements (see paragraphs [0086] and [0120]).
 As for claim 7, Huang et al. teaches the cover comprising one or more collars (see collar around camera opening 58 in Figure 1), or access areas to protect the controls (see paragraphs [0112], [0119], [0121], [0122] and [0125]).
In terms of claim 8, Huang et al. teaches the similar limitations as discussed above in claims 1, 3 and 5 (see references cited above), wherein the cover further comprises durable material (see Abstract).
As for claims 10-13, Huang et al. teaches similar limitations as discussed above in claims 2, 4, 7 and 8 (see references cited above).
In terms of claim 14, Huang et al. teaches similar limitations as discussed above in claims 1 and 2 (see references cited above).
As for claims 15-20, Huang et al. teaches the similar limitations as discussed above in claims 3-8 (see references cited above).

Claims 1-20 can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Richardson et al. (US 2009/0080153) (see Abstract and paragraphs [0002]-[0004], [0007], [0027], [0032], [0035]-[0037] and [0040]).

At least the independent claims 1, 9 and 14 can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Canadian publication to Shimizu et al. (CA 2697654 A1) (see Abstract).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        09/29/2022